DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-9, 17, 21-29 and 31 are pending in the application.  Claims 10-16, 18-20, 30 and 32-34 are cancelled.
Priority
	This application claims priority benefit of U.S. Nonprovisional Patent Application 62/967,524, filed 01/29/2020, and of U.S. Nonprovisional Patent Application 63/058,121, filed 07/29/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
	Claim 22 recites (in part) the phrase “[t]he method of claim 21, wherein the cancer is a malignant, rhabdoid tumor, a CD8+T-cell lymphoma, …”.  There may be an extra comma between “malignant” and “rhabdoid”? 
Claims 3-4 and 7-8 are objected to as dependent upon, or ultimately dependent upon, a rejected base claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of a cancer associated with BRD9 function or activity, wherein treatment refers to alleviation of symptoms, diminishment or the extent, stabilization, amelioration, or enhancement or improvement of cancer associated with BRD9 function or activity, does not reasonably provide enablement for treatment of all forms of cancer or for prevention of any form of cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
	Applicants’ definition of “treating” (p. 17 lines 9-19) comprises preventive/prophylactic embodiments (see excerpt below); accordingly, these embodiments are addressed in the rejection set forth herein.

    PNG
    media_image1.png
    278
    675
    media_image1.png
    Greyscale

Factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, include those described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 
When the relevant factors are considered, as set  forth below, the conclusion is that one of skill in the art would be required to practice undue experimentation to practice the claimed invention commensurate in scope with these claims.
(1) The nature of the invention and (2) the breadth of the claims:
The claims are drawn to a method for treating cancer in a subject (claim 21) comprising administering an effective amount of the compound of formula D1 or D2. Thus, the claims taken together with the specification imply that any type of cancer would be successfully treated by practicing the claimed method, including prevention of any type of cancer and/or prevention of any of the specifically recited cancers of claims 22-29. 
There are hundreds of different types of cancers currently known, including, but not limited to acute lymphoblastic leukemia, acute myeloid leukemia, adrenocortical carcinoma, anal cancer, cancer of the appendix, astrocytomas, skin cancers (basal cell carcinoma, melanoma, etc.), bile duct cancer, bladder cancer, bone cancer, brain tumors (brain stem glioma, tumors of the central nervous system, craniopharyngioma, ependymoblastoma, medulloblastoma, etc.), breast cancer, bronchial tumors, Burkitt lymphoma, cervical cancer, chronic lymphocytic leukemia, colon cancer, colorectal cancer, carcinoma of the bile duct, endometrial cancer, esophageal cancer, Ewing sarcoma, gallbladder carcinoma, stomach cancer, germ cell tumors, glioma, hairy cell leukemia, heart cancer, hepatocellular cancer, Hodgkin's lymphoma, islet cell tumors, renal cancer, Kaposi sarcoma, lung cancer, liver cancer, mesothelioma, cancers of the oral cavity, multiple myeloma, neuroblastoma, Non-Hodgkin's lymphoma, ovarian cancer, pancreatic cancer, parathyroid cancer, penile cancer, pituitary tumors, prostate cancer, cancer of the rectum, various sarcomas, testicular cancer, thyroid cancer, uterine cancer, and vaginal and vulvar cancer. The scope of the claims is very broad, given that the claims include treatment of any type of cancer.
(3) The state of the art and (4) the predictability or unpredictability of the art: Bromodomain-containing protein 9 (BRD9) is a protein encoded by the BRD9 gene on chromosome 5. BRD9 is a component of the BAF (BRG1- or BRM-associated factors) complex, a SWI/SNF ATPase chromatin remodeling complex, and belongs to family IV of the bromodomain- containing proteins. BRD9 is present in several SWI/SNF ATPase chromatin remodeling complexes and is upregulated in multiple cancer cell lines. Accordingly, agents that reduce the levels and/or activity of BRD9 may provide new methods for the treatment of cancer. Depleting BRD9 in cells results in the depletion of the SS18-SSX fusion protein in those cells. The SS18-SSX fusion protein has been detected in more than 95% of synovial sarcoma tumors and is often the only cytogenetic abnormality in synovial sarcoma. Thus, agents that degrade BRD9 (e.g., compounds) may be useful in the treatment of disorders related to BAF, BRD9, and/or SS18-SSX.
According to Zhu (OcoTargets and Therapy 2020 13:13191-13200) (see Abstract): 

[b]romodomain-containing protein 9 (BRD9) is a newly identified subunit of the non-canonical barrier-to-autointegration factor (ncBAF) complex and a member of the bromodomain family IV. Studies have confirmed that BRD9 plays an oncogenic role in multiple cancer types, by regulating tumor cell growth. The tumor biological functions of BRD9 are mainly due to epigenetic modification mediated by its bromodomain. The bromodomain recruits the ncBAF complex to the promoter to regulate gene transcription….. [a]lthough the therapeutic potential of BRD9 has been exploited to some extent, research on the detailed biological mechanisms of BRD9 is still in its infancy. Therefore, targeting BRD9 to study its biological roles will be an attractive tool for cancer diagnosis and treatment, but it remains a great challenge.

and (p. 13196 col. 1 par. 1):
[a]lthough the bromodomain inhibitors and degraders have demonstrated good therapeutic effect only to some extent, their great potential in cancer treatment has been demonstrated. However, the detailed mechanisms of the biological functions of BRD9 are unclear.

Therefore, the currently claimed compounds, capable of degrading BDR9, have a reasonable likelihood of treating cancers that are associated with BDR9 function or activity.  However, as Applicants themselves have demonstrated, cancers exist for which these types of BDR9 degraders have little or no effect.  For example, see Figures 4 and 6, which show that an analogous degrader compound (referred to as Compound 1) has scant effect on G401 cells (derived from a rhabdoid tumor of the kidney), or (see Figure 5) the experiments where Compound 1 is shown to have virtually no effect on proliferation of A549 cells (derived from an epithelial carcinoma, and known to be KRAS mutant and EGFR wild type).
While Applicants have shown that compounds of claim 1 have activity as BRD9 degraders in vitro, and have shown efficacy of compound D2 towards treatment of BRD9-associated synovial sarcoma in vivo (Soy-1 xenograft model), based on the contents of the prior art the present disclosure, (vide supra) it is not reasonable to conclude that any and all types of cancer would be successfully treatable by the claimed method.  As a result, the ordinary artisan would reject on its face any universal treatment regimen for all forms of cancer, including prevention of all forms of cancer, as currently claimed.  
(5) The relative skill of those in the art, (6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The relative skill of one in the art is expected to be high, such as that of an MD. However, the claims are directed to treatment of any type of cancer; as discussed previously, there is significant unpredictability regarding universal cancer treatments. 
Regarding prevention of cancer, even if the recited compound could be considered as able to treat the specific cancers recited in claims 22-29, there is no evidence that the compound could be used to prevent any of these cancers, due to a high level of unpredictability of such preventive embodiments.
The specification provides support for treating cancer associated with BRD9 function or activity. Applicants have not disclosed findings commensurate in scope to support the claimed method for treating any and all forms of cancer, or to prevent any form of cancer. One of relative skill in the art would be required to practice a very large amount of experimentation, indeed, undue experimentation, to determine which types of cancer would be successfully treated with the claimed method.
(8) The quantity of experimentation necessary:
Considering the state of the art, particularly with regards to evidence in the prior art and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification for treatment of all forms of cancer, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
It is suggested that Applicants amend claim 21 to recite a method of treatment of cancers associated with BRD9 function or activity, or the like, clearly excluding preventive/prophylactic embodiments.  Alternatively, Applicants can in their response argue convincingly that the disclosure is sufficient to enable the full scope as claimed.
Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicants’ definition of “treating” (p. 17 lines 9-19) comprises preventive/prophylactic embodiments (see excerpt below); accordingly, these embodiments are addressed in the rejection set forth herein.

    PNG
    media_image1.png
    278
    675
    media_image1.png
    Greyscale

Factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, include those described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples.
When the relevant factors are considered, as set  forth below, the conclusion is that one of skill in the art would not, based on the contents of the disclosure in view of the current state of the art, be able to practice the invention as claimed.
 (1) The nature of the invention and (2) the breadth of the claims:
The claims are drawn to a method for treating infection in a subject comprising administering an effective amount of the compound of formula D1 or D2. Thus, the claims taken together with the specification imply that any type of infection would be successfully treated by practicing the claimed method, including prevention of any type of infection.  The claim is thus very broad.
(3) The state of the art and (4) the predictability or unpredictability of the art: Bromodomain-containing protein 9 (BRD9) is a protein encoded by the BRD9 gene on chromosome 5. BRD9 is a component of the BAF (BRG1- or BRM-associated factors) complex, a SWI/SNF ATPase chromatin remodeling complex, and belongs to family IV of the bromodomain- containing proteins. BRD9 is present in several SWI/SNF ATPase chromatin remodeling complexes and is upregulated in multiple cancer cell lines. Accordingly, agents that reduce the levels and/or activity of BRD9 may provide new methods for the treatment of cancer. Depleting BRD9 in cells results in the depletion of the SS18-SSX fusion protein in those cells. The SS18-SSX fusion protein has been detected in more than 95% of synovial sarcoma tumors and is often the only cytogenetic abnormality in synovial sarcoma. Thus, agents that degrade BRD9 (e.g., compounds) may be useful in the treatment of disorders related to BAF, BRD9, and/or SS18-SSX.
According to Börold (EMBO Reports 2021 22(10):e52823:1-18), BRD9 is a druggable component of interferon-stimulated gene (ISG) expression and antiviral activity (Title and Abstract).  The authors summarize their findings (p. 2 of 18 col. 1 par. 2):
	
    PNG
    media_image2.png
    263
    484
    media_image2.png
    Greyscale
.  While BRD9 degraders might be expected to be useful in treating autoinflammatory disorders, there is no evidence presented that these drugs would be effective in treating infections.  In fact, the authors conclude (p. 13 of 18 col. 1 par. 1):
[f]urthermore, we also note that BRD9 inhibition (or degradation) is an attractive therapeutic aim for the treatment of several cancers (citations omitted). Therefore, our data should also raise awareness that, in such applications, drugs targeting BRD9 may have the undesirable side effect of limiting the effectiveness of endogenous host innate antiviral IFN responses, thereby potentially increasing the susceptibility of individuals to some infections.

Therefore, rather than being useful in treatment of an infection, the state of the art is that administration of BRD9 degraders would appear to increase the likelihood of acquiring an infection.
While Applicants have shown that compounds of claim 1 have activity as BRD9 degraders in vitro, and have shown efficacy of compound D2 towards treatment of BRD9-associated synovial sarcoma in vivo (Soy-1 xenograft model), they have not shown any evidence that the compounds would be able to treat any kind of infection.  Based on the contents of the prior art and the present disclosure, it is not at all predictable that any type of infection, much less all types of infection, would be treatable by the claimed method, and it even less predictable that they would be able to prevent infection.  As a result, the ordinary artisan would reject on its face any treatment regimen for infection, including prevention of all forms of infection, as currently claimed.  
(5) The relative skill of those in the art, (6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The relative skill of one in the art is expected to be high, such as that of an MD. However, the claims are directed to treatment of any type of infection; as discussed previously, there is significant unpredictability regarding treatment of infection by administering this class of compound. 
The specification provides support for treating cancer associated with BRD9 function or activity. Applicants list viral infections said to be amenable to treatment (p. 5-6); however, Applicants do not disclose examples that link the BRD9 degrading activity of the compounds to treatment of any type of infection. 
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
In the current case, the conclusion is that the method of claim 31 is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6, 9, 17, 21-28 and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2020/160192 A1; effective filing date 29 January 2019; cited by Applicants).  The cited reference lists inventors Ruppel, Yang, Lowe, Voight, Netherton and Brucelle, while the current application lists inventors Ruppel, Yang, Lowe and Voight.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 1-2, the reference discloses BRD9-targeting compound D1 (referred to as D218) at p. 153.
As to claims 5-6, the reference teaches pharmaceutical compositions of the inventive compounds (Abstract; p. 177 lines 2-4).
Regarding claims 9, 17 and 21, the reference features a method of inhibiting the level and/or activity of BRD9 in a cell, including a cancer cell (p. 177 lines 5-11).
Regarding claim 22, the reference teaches treating most or all of the recited cancers (p. 117 line 13 - p. 178 line 13).
Regarding claims 23-28, the reference teaches treatment of all the recited cancers (p. 181-183).
Regarding claim 31, the reference teaches treatment of infection (Abstract, p. 180-182, claim 341).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/160192 A1; effective filing date 29 January 2019; cited by Applicants) in view of Hu (Nature Communications 2019 10(1):1-17.  The primary reference lists inventors Ruppel, Yang, Lowe, Voight, Netherton and Brucelle, while the current application lists inventors Ruppel, Yang, Lowe and Voight.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
The teachings of WO 2020/160192 A1 are set forth above.  The reference teaches treatment of numerous forms of cancer, including breast, ovarian, and colon cancer.  The reference does not teach a method of treatment of BRCA mutated cancer comprising administering a compound according to claim 1.  Hu (Abstract) teaches recurrent focal amplification of BRD9 in nine cancer types and, more specifically, there was a gain in SCNAs (Somatic Copy Number Alterations) in BRCA-type cancers (p. 4 Fig. 2b and p. 12 panel a).  According to Hu (p. 11 col. 2 par. 2), “[f]or example, the BRD proteins BRD9, BRD4, and ATAD2 were focally amplified in multiple cancer types and their increased copy numbers were significantly, positively correlated with higher mRNA expression levels. Given that BRD proteins are putative druggable proteins our results provide clinically relevant targets for future anticancer drug discovery.”  A person of ordinary skill in the art at the time the application was effectively filed would have found it obvious, in view of the teachings of WO 2020/160192 A1 and Hu, to treat a BRCA-mutated cancer with a BRD9-targeted agent, including the compound D1, which has been shown to be a highly effective BRD9 degrader (see WO 2020/160192 A1, p. 378 Table, line 3) with a reasonable expectation of success.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625